Citation Nr: 0903576	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for right peroneal nerve 
neuralgia from November 8, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to August 1990 and from September 1993 to October 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted service 
connection for right lower extremity neuralgia of the 
peroneal nerve, rated noncompensable, effective December 26, 
2002.  The veteran's claims file is now in the jurisdiction 
of the Seattle, Washington RO.  In December 2007, that RO 
assigned a "staged" increased (10 percent) rating for right 
peroneal nerve neuralgia, effective March 24, 2006, and with 
a reduction back to 0 percent effective November 8, 2007.  
The veteran disagreed with both noncompensable "stages" of 
the rating, i.e., prior to March 24, 2006 and from November 
8, 2007.  In March 2008, a videoconference hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  In April 2008, the Board 
denied a compensable rating for the veteran's right peroneal 
nerve neuralgia prior to March 24, 2006, and remanded for 
additional development the matter of the rating for right 
peroneal nerve neuralgia from November 8, 2007.  


FINDING OF FACT

It is not shown that at any time since November 8, 2007, the 
veteran's right peroneal nerve neuralgia has resulted in 
impairment exceeding mild incomplete paralysis of that nerve.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
peroneal nerve neuralgia for any period of time from November 
8, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.31, 4.124, 4.124, 4.124a, Diagnostic Code (Code) 
8723 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2005 
statement of the case (SOC), and June 2006, December 2007, 
and September 2008 supplemental SOCs provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Significantly, it has 
not been alleged that notice in this matter was less than 
adequate. 

The veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in 
November 2007 and April 2008.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

May 2006 to April 2008 VA outpatient treatment records are 
silent for any complaints, findings, or treatment related to 
the veteran's right peroneal nerve neuralgia.

On November 8, 2007 VA examination, it was noted that the 
veteran had an even gait, erect posture, and steady 
ambulatory balance; he did not use ambulatory aids or braces.  
He reported constant numbness without any flare-ups in his 
right foot and inability to feel stubbing of the 3rd, 4th, 
and 5th toes.  He reported losing the toenails on his right 
3rd and 4th toe twice since the December 2002 surgery, and 
the toenail on his 5th right toe more frequently.  On 
neurological examination, vibratory sensations were absent 
from the 3rd to the 5th toes, and were noted to be stronger 
in the left foot than the right foot for the 1st and 2nd 
toes.  On physical examination, movement against gravity and 
resistance was strong.  There was no evidence of fatigue, 
weakness, or lack of endurance following repetitive use, and 
no objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  The veteran was able to walk with 
good coordination and stand on one leg (right then left foot) 
while doing shallow knee bends without losing balance.  All 
right toenails were present without deformity or evidence of 
disease.  After reviewing the veteran's April 2006 EMG 
studies, the examiner stated that although neurology had 
indicated that EMG studies of the veteran's right lower 
extremity showed no definite evidence of neuropathy, 
lumbosacral plexopathy, lumbar radiculopathy, or myopathy, 
the sensory nerve action potential amplitude of the right 
sural nerve (although well within normal limits) was somewhat 
lower than on the left and, with his complaints of numbness 
along the lateral aspect of his right foot, a very mild 
partial injury of the sural nerve could not be excluded.

On April 2008 VA examination, the veteran complained of 
constant numbness and pain (rated 6 out of 10) in his right 
leg, with flare-ups and increased discomfort upon overuse.  
He could walk about fifteen minutes before experiencing 
fatigue.  He also reported losing the toenails on his right 
3rd and 4th toe twice since the December 2002 surgery, and 
the toenail on his 5th right toe about six times since the 
surgery.  On physical examination, he wore an ankle brace, 
but did not use ambulatory aids.  He had a slightly uneven 
gait but steady ambulatory balance.  The right foot appeared 
normal; movement against gravity and resistance was strong.  
There was no objective evidence of painful motion, edema, 
instability, weakness, tenderness, or unusual shoe wear 
pattern that would indicate abnormal weight-bearing.  He was 
able to walk with good coordination and stand on one leg 
(right then left foot) while doing shallow knee bends without 
losing balance.  All toenails were present without deformity 
or evidence of disease.  On neurological examination, 
vibratory sensations were moderately diminished from the 3rd 
to the 5th toes and intact in the 1st and 2nd toes of the 
right foot.  A right ankle X-ray showed no bony 
abnormalities.  Based upon the foregoing, the examiner opined 
that the veteran's subjective reports of neuropathy did not 
match the results of his diagnostic testing or clinical 
examinations, though his clinical examination was consistent 
with his prior EMG study as no gross atrophy of the right 
foot or leg was shown.  She observed that the veteran had a 
very mild partial injury of the sural nerve, and noted that 
the sural nerve supplied the lateral posterior calf and 
lateral malleolus, but not the toes.  There was no partial or 
incomplete paralysis; he had a full range of motion in his 
right ankle and no specific bony abnormalities on X-ray.  He 
was found capable of work and though he presented with a 
slightly uneven gait, the examiner noted that the veteran's 
low back disability, bilateral knee disability, and 
sprain/strain in his sacroiliac region, likely contributed to 
his gait style.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
above, the RO assigned staged ratings for the veteran's 
service-connected right peroneal nerve neuralgia.  Remaining 
for consideration is the rating assigned by the RO effective 
from November 8, 2007.  The Board has considered whether any 
further "staging" during that period of time is warranted, 
and found no ratable variance in the level of impairment due 
to the right peroneal neuralgia during that time period.  
Consequently, further staging of the ratings for the right 
peroneal nerve neuralgia is not warranted.

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Neuralgia of the deep peroneal nerve is rated under Codes 
8723, 8523, for neuralgia and paralysis of that nerve.  A 0 
percent rating is warranted when there is mild incomplete 
paralysis.  The next higher rating, 10 percent, is warranted 
when there is moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When 
involvement is wholly sensory, the rating should be for mild, 
or at most, moderate degree.  Note preceding Code 8510.  
38 C.F.R. § 4.124a.  

The record reflects that from November 8, 2007, the veteran's 
right peroneal nerve has not been manifested by partial or 
incomplete paralysis, and that his [deep peroneal] nerve 
involvement is wholly sensory, with only very mile injury to 
the nerve.  See April 2008 VA examination report.  Although 
he complains of neuropathy in his right foot, there are no 
diagnostic or clinical findings of sensory deficit.  
Significantly, while November 2007 VA examination, vibratory 
sensations were absent from the 3rd to the 5th toes, and were 
noted to be stronger in the left foot than the right foot for 
the 1st and 2nd toes, the April 2008 VA examiner explained 
that the nerve in question (sural or deep peroneal) does 
supplies the right posterior calf and right malleolus, but 
not the toes.  What the nerve does control is dorsal flexion 
of the foot (See Code 8523); there is no evidence in the 
record that at any time during the appeal period, from 
November 8, 2007, the veteran has exhibited decreased ranges 
of right ankle/foot motion, instability, or loss of strength 
due to impaired peroneal innervation (which would reflect 
moderate level impairment and warrant a 10 percent rating).  
While the veteran walked with a gait that was described as 
slightly uneven, it was noted that his low back and bilateral 
knee disabilities likely contributed to his gait style. 

The findings objectively shown from November 8, 2007 
correlate closely with the schedular criteria for a 0 percent 
rating for right lower extremity neuralgia of the peroneal 
nerve.  As the additional factors of loss of strength or 
range of motion (demonstrating moderate incomplete paralysis 
of the deep peroneal nerve) required for a 10 percent rating 
are not been shown, a compensable rating is not warranted.  
The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply; the claim must be denied.


ORDER

A compensable rating for right peroneal nerve neuralgia from 
November 8, 2007, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


